Third District Court of Appeal
                               State of Florida

                          Opinion filed February 4, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2053
                          Lower Tribunal No. 14-8131
                             ________________


                      Bath Fitter Franchising, Inc.,
                           Appellant/Cross-Appellee,

                                        vs.

                              Fernand Labelle,
                           Appellee/Cross-Appellant.


     An appeal from a non-final order from the Circuit Court for Miami-Dade
County, Stanford Blake, Judge.

      Isicoff, Ragatz & Koenigsberg, and Eric D. Isicoff and Carolina A. Latour
and Teresa Ragatz, for appellant/cross-appellee.

      Chepenik Trushin and Daniel F. Bachman, for appellee/cross-appellant.


Before SALTER, EMAS and FERNANDEZ, JJ.

      PER CURIAM.
        Bath Fitter Franchising, Inc., a franchisor and independent operator

specializing in the manufacture, sale, and installation of bathroom products,

appeals a non-final order denying its emergency motion for a preliminary

injunction against Fernand Labelle, formerly the owner of a minority interest in a

Bath Fitter franchisee. Labelle cross-appeals the trial court’s evidentiary ruling

that a surreptitiously-recorded telephone conversation was inadmissible.

        In the appeal, we find no error in the trial court’s determination that the

substantive law of Vermont was controlling, Mazzoni Farms, Inc. v. E.I. DuPont

De Nemours & Co., 761 So. 2d 306, 311 (Fla. 2000), as specified in the franchise

agreement. We also conclude that the trial court correctly applied the substantive

law of Vermont in denying the motion for an injunction on multiple grounds.

Roy’s Orthopedic, Inc. v. Lavigne, 487 A.2d 173 (Vt. 1985).

        In the cross-appeal, we find no abuse of discretion and affirm the trial

court’s exclusion of the surreptitiously-recorded telephone conversation. One of

the parties was in Florida and unaware that the conversation was being recorded in

Utah.    We venture no opinion regarding the result if the recorded telephone

conversation was offered in a court in Utah (which has a different statute requiring

only one party’s consent). In a Florida proceeding such as this, however, the

recording and “evidence derived therefrom” are inadmissible (with limited

exceptions inapplicable to this record). § 934.06, Fla. Stat. (2014).



                                          2
Affirmed as to both the appeal and cross-appeal.




                                  3